Name: Council Decision of 21 February 1994 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service
 Date Published: 1994-03-08

 Avis juridique important|31994D0145Council Decision of 21 February 1994 appointing a member of the Economic and Social Committee Official Journal L 064 , 08/03/1994 P. 0027 - 0027COUNCIL DECISION of 21 February 1994 appointing a member of the Economic and Social Committee (94/145/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 194 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 166 thereof, Having regard to the Council Decision of 24 September 1990 appointing the members of the Economic and Social Committee for the period ending on 20 September 1994 (1), Whereas a seat has become vacant on the Economic and Social Committee following the resignation of Mr Xavier Verboven, notified to the Council on 19 January 1993; Having regard to the nominations submitted by the Belgian Government on 6 January 1994, Having obtained the opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Mr Juan Fernandez is hereby appointed member of the Economic and Social Committee in place of Mr Xavier Verboven for the remainder of the latter's term of office, which runs until 20 September 1994. Done at Brussels, 21 February 1994. For the Council The President Th. PANGALOS (1) OJ No L 290, 23. 10. 1990, p. 13.